       Case 2:07-cr-00373-WBS Document 66 Filed 02/18/21 Page 1 of 1


 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   USA,                                        )        Case №: 2:07-cr-0373 WBS
                                                 )
 9                   Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   Jorge Molina Alonso,                        )
                                                 )
12                   Defendant,                  )
                                                 )
13
            This defendant seeks appointed counsel to help determine if he qualifies for early
14
15   termination of his conditions for release. The Federal Defender has determined that a panel

16   attorney should be appointed. Toni White is appointed to represent the above defendant in this
17   case effective nunc pro tunc to February 16, 2021.
18
             This appointment shall remain in effect until further order of this court.
19
20   Dated: February 18, 2021

21
22
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                         1
